      Case 3:20-cv-00310-DPM-JJV Document 23 Filed 12/29/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CHRISTOPHER EVERETT                                                                   PLAINTIFF
ADC #152664

v.                                   3:20-cv-00310-DPM-JJV

RICHARD COLLIE; et al.                                                            DEFENDANTS

                                            ORDER

       The record reflects that summons for Defendant Keith Day was delivered to an address on

October 27, 2020, but the signature card (under seal) fails to adequately show who accepted

service. (Doc. No. 15.) Accordingly, I find service on Defendant Day is not in compliance with

Federal Rule of Civil Procedure 4(e) and service on Defendant Day is set aside.

        The Clerk of the Court shall reissue Summons for Defendant Day, address under seal

 (Doc. No. 5), and the United States Marshal shall serve a copy of the Complaint (Doc. No. 2)

 Summons, and this Order on Defendant Day without prepayment of fees and costs or security

 therefore. The Court requests that the United States Marshal attempt to personally serve

 Defendant Day in this matter.

        Plaintiff is reminded it is his responsibility to effectuate service upon Defendant Day.

 See Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (explaining it is the prisoner's

 responsibility to provide a valid service address for each defendant). And Pursuant to Federal

 Rule of Civil Procedure 4(m), “[i]f a defendant is not served within 90 days after the complaint

 is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss the action

 without prejudice against that defendant or order that service be made within a specified time.”

 Accordingly, if Defendant Day is not served within thirty (30) days, the Court will recommend

 dismissal of Defendant Day.
Case 3:20-cv-00310-DPM-JJV Document 23 Filed 12/29/20 Page 2 of 2




Dated this 29th day of December 2020.




                                        _______________________________________
                                        JOE J. VOLPE
                                        UNITED STATES MAGISTRATE JUDGE




                                        2
